Case 6:21-ap-01019-SC   Doc 1 Filed 02/08/21 Entered 02/08/21 13:17:55   Desc
                        Main Document     Page 1 of 8
Case 6:21-ap-01019-SC   Doc 1 Filed 02/08/21 Entered 02/08/21 13:17:55   Desc
                        Main Document     Page 2 of 8
Case 6:21-ap-01019-SC   Doc 1 Filed 02/08/21 Entered 02/08/21 13:17:55   Desc
                        Main Document     Page 3 of 8
Case 6:21-ap-01019-SC   Doc 1 Filed 02/08/21 Entered 02/08/21 13:17:55   Desc
                        Main Document     Page 4 of 8
Case 6:21-ap-01019-SC   Doc 1 Filed 02/08/21 Entered 02/08/21 13:17:55   Desc
                        Main Document     Page 5 of 8
Case 6:21-ap-01019-SC   Doc 1 Filed 02/08/21 Entered 02/08/21 13:17:55   Desc
                        Main Document     Page 6 of 8
Case 6:21-ap-01019-SC   Doc 1 Filed 02/08/21 Entered 02/08/21 13:17:55   Desc
                        Main Document     Page 7 of 8
Case 6:21-ap-01019-SC   Doc 1 Filed 02/08/21 Entered 02/08/21 13:17:55   Desc
                        Main Document     Page 8 of 8
